

Exhibit 10.01


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
WITH ANIRUDH DEVGAN
THIS SECOND AMENDMENT (this “Second Amendment”) to the Employment Agreement (as
defined below) is made and entered into effective as of the last date on the
signature page hereto by and between Cadence Design Systems, Inc. (the
“Company”) and ANIRUDH DEVGAN (“Executive”).
WITNESSETH
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement effective March 16, 2015 and First Amendment to Employment Agreement
(the “First Amendment”) effective November 16, 2017 (as amended by the First
Amendment, the “Employment Agreement”) pursuant to which Executive is employed
by the Company;
WHEREAS, the Company and Executive desire to amend the Employment Agreement to
reflect changes to certain severance provisions; and
WHEREAS, all terms capitalized but not defined herein shall have the meanings
ascribed to them in the Employment Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties hereto hereby agree as follows:
1.Effective as of the date hereof, the Employment Agreement is hereby amended as
follows:
a.    The Executive’s Base Salary provided pursuant to section 2.1 of the
Employment Agreement shall be Five Hundred Fifty Thousand Dollars ($550,000) per
year.
b.    The Executive’s annual Target Bonus provided pursuant to section 2.2 of
the Employment Agreement shall be one hundred fifteen percent (115%) of
Executive’s Base Salary, and shall continue to be governed by the terms of the
Bonus Plan and any guidelines thereunder.
c.    Section 4.5(a)(2) of the Employment Agreement is hereby amended by
replacing the words and figures “fifty percent (50%)” with “57.5%.”
d.    Clause 6(a)(i) of the form of Executive Transition and Release Agreement
attached as Exhibit A to the Employment Agreement is hereby amended by replacing
the figure “100%” with the figure “115%”.


-1-

--------------------------------------------------------------------------------




2.    Each of the parties hereto hereby confirms that the Employment Agreement
(as amended by the First Amendment), except as expressly amended by this Second
Amendment, remains in full force and effect.
3.    This Second Amendment may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
4.    This Second Amendment shall be governed by the laws of the State of
California, without regard to its conflicts of laws principles.
IN WITNESS WHEREOF, the parties have executed this SECOND AMENDMENT on the dates
set forth below, to be effective as set forth above.
CADENCE DESIGN SYSTEMS, INC.
 
EXECUTIVE
 
 
 
 
 
 
By:
/s/ Christina Jones
 
/s/ Anirudh Devgan     
Name:
Christina Jones
 
Anirudh Devgan
Title:
Senior Vice President
Global Human Resources
 
 
 
 
Date:
March 31, 2020
 
Date:
March 31, 2020
 



-2-